


110 HR 784 IH: To amend title 10, United States Code, to change the

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 784
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Saxton (for
			 himself, Mr. Calvert,
			 Mr. Paul, Mr. Mica, Mr. Miller
			 of Florida, Mr. Bonner,
			 Mr. LoBiondo,
			 Mr. Gutierrez,
			 Ms. Kaptur,
			 Mr. Bartlett of Maryland,
			 Mr. DeFazio,
			 Mr. McGovern,
			 Mr. Pastor,
			 Mr. Filner,
			 Mr. LaHood,
			 Mrs. Drake,
			 Mr. Boozman,
			 Mr. Taylor,
			 Mr. McCotter,
			 Ms. Woolsey,
			 Mr. Gonzalez,
			 Mr. Garrett of New Jersey,
			 Mr. Meehan,
			 Mr. Marshall,
			 Mr. Hall of Texas,
			 Mr. Fortuño,
			 Mr. Hayes,
			 Mr. Jones of North Carolina,
			 Mr. Wilson of South Carolina,
			 Mr. Moran of Virginia,
			 Mr. Costello,
			 Mr. Gallegly,
			 Mr. Norwood,
			 Mr. Reyes,
			 Mr. LaTourette,
			 Mr. Souder,
			 Mr. Smith of New Jersey, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to change the
		  effective date for paid-up coverage under the military Survivor Benefit
		  Plan.
	
	
		1.Earlier effective date for
			 paid-up coverage under survivor benefit planSection 1452(j) of title 10, United States
			 Code, is amended by striking October 1, 2008 and inserting
			 October 1, 2007.
		
